Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I in the reply filed on 03/15/2022 is acknowledged.

Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2022.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Reyes (Reyes-Martinez, Marcos A., "Mechanical and Electro-Mechanical Properties of Crystalline Organic Semiconductors" (2015). Doctoral Dissertations. 395.).

Regarding claim 1, Reyes teaches in Figs. 5.3 and 5.5 with associated text a device (transistor page 78 Fig. 5.3 caption) including a substrate (elastomer Fig. 5.3) and a crystalline organic semiconductor film (Rubrene single crystal Fig. 5.3) formed on the substrate, the crystalline organic semiconductor film including a plurality of features exhibiting a periodicity of at least 100 nm (period almost 100 microns page 79 Fig. 5.5(a)).  

Regarding claim 2, Reyes teaches the crystalline organic semiconductor film has an original thickness and the plurality of features have a peak-to-valley amplitude of at least 60% of the original film thickness of the organic semiconductor film (200 nm to 1 micron thick (see page 74 paragraph 2 line 1) and amplitude greater than 1 micron Fig. 5.2).  

Regarding claim 3, Reyes teaches the plurality of features have a peak-to-valley amplitude of at least 80% of the original thickness of the organic semiconductor film (200 nm to 1 micron thick (see page 74 paragraph 2 line 1) and amplitude greater than 1 micron Fig. 5.2).  

Regarding claim 4, Reyes teaches the crystalline organic semiconductor film is selected from the group consisting of TPBi, a-NPD, BCBP, and rubrene (rubrene Fig. 5.3).  

Regarding claim 6, Reyes teaches the organic semiconductor contains aromatic sub-units including benzimidazole, benzidine, carbazole, biphenyl, or acene (rubrene comprises acene subunits).  


Regarding claim 7, Reyes teaches a second organic or nonorganic layer (parylene dielectric) placed underneath the crystalline organic semiconductor film to engineer crystallinity (the parylene transfers strain to the rubrene (Fig. 5.3 with caption) and therefore engineers crystallinity).  
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. to engineer crystallinity): The limitation describes purpose, function, operation, or intent -of-use of the second organic or nonorganic layer. However, the claim does not disclose a sufficient structure which supports the function. Since Reyes shows an identical structure as claimed, namely a second organic or nonorganic layer, the Examiner submits that the second organic or nonorganic layer is capable of producing the claimed results.  Furthermore as discussed above Reyes teaches a second organic or nonorganic layer (parylene dielectric) placed underneath the crystalline organic semiconductor film to engineer crystallinity.

Regarding claim 8, Reyes teaches a second organic or nonorganic layer (source/drain layer) placed on top of the crystalline organic semiconductor film to propagate the plurality of features (the layer conforms to the shape of the plurality of features and therefore propagates the plurality of features).
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. to propagate the plurality of features): The limitation describes purpose, function, operation, or intent -of-use of the second organic or nonorganic layer. However, the claim does not disclose a sufficient structure which supports the function. Since Reyes shows an identical structure as claimed, namely a second organic or nonorganic layer, the Examiner submits that the second organic or nonorganic layer is capable of producing the claimed results.  Furthermore as discussed above Reyes teaches a second organic or nonorganic layer (source/drain layer) placed on top of the crystalline organic semiconductor film to propagate the plurality of features.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fielitz (Fielitz, Thomas Robert, "Understanding and Engineering Molecular Order in Organic Semiconductors,” Dissertation, University of Minnesota, pp. 514 (2017), as cited in IDS).


Regarding claim 1, Fielitz teaches in Fig. 6.5 with associated text a device (the structure is used to provide a wrinkled structure and is therefore interpreted to be a device the claim wouldn’t necessarily require an electronic or electro-optic device for example) including a substrate (silicon substrate page 111, line 1) and a crystalline organic semiconductor film (TPBi film page 111 lines 7-10) formed on the substrate, the crystalline organic semiconductor film including a plurality of features exhibiting a periodicity of at least 100 nm (page 115 Fig. 6.5(a) and (e)).  

Regarding claim 2, Fielitz teaches the crystalline organic semiconductor film has an original thickness and the plurality of features have a peak-to- valley amplitude of at least 60% of the original film thickness of the organic semiconductor film (30 nm (see Fig. 6.5 caption) and amplitude greater than 25 nm second peak to (see second valley in Fig. 6.5(e)#2)).  

Regarding claim 3, Fielitz teaches the plurality of features have a peak-to-valley amplitude of at least 80% of the original thickness of the organic semiconductor film (see Fig. 6.5 caption and amplitude greater than 25 nm second peak to (see second valley in Fig. 6.5(e)#2)).  

Regarding claim 4, Fielitz teaches the crystalline organic semiconductor film is selected from the group consisting of TPBi, a-NPD, BCBP, and rubrene (TPBi film page 111 lines 7-10).  

Regarding claim 5, Fielitz teaches the crystalline organic semiconductor film has a thickness in a range of 10 nm to 100 nm (30 nm (see Fig. 6.5 caption)).  

Regarding claim 6, Fielitz teaches the organic semiconductor contains aromatic sub-units including benzimidazole, benzidine, carbazole, biphenyl, or acene (benzimidazole page 110 paragraph 3, lines 1-2).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897